UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) Of The Securities Exchange Act Of 1934 Date of report (Date of earliest event reported)December 6, 2010 PHOTRONICS, INC. (Exact name of registrant as specified in its charter) Connecticut 0-15451 06-0854886 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 15 Secor Road, Brookfield, CT (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code (203) 775-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item Results of Operations and Financial Condition On December 6, 2010, the Company issued a press release reporting fourth quarter andfiscal year 2010 results. A copy of the press release is attached to this 8-K. Item 9.01. Financial Statements and Exhibits (d) Exhibits Press Release dated December 6, 2010 Condensed Consolidated Statements of Operations Condensed Consolidated Balance Sheets Condensed Consolidated Statements of Cash Flows Reconciliation of GAAP to Non-GAAP Financial Information SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTRONICS, INC. (Registrant) DATE: December 7, 2010 BY /s/ Richelle E. Burr Richelle E. Burr Vice President, General Counsel PHOTRONICS, INC.
